To compel respondents to recognize relators as justices of the peace, and part of the township board.
Denied November 11, 1891, without costs.
[Respondents insisted that relators were not regularly elected and duly qualified justices of the peace.
Held, that an answer denying allegations of fact made in the petition is decisive on a hearing on petition and answer.
Also, that the township board cannot in this proceeding question the election or qualification of justices, who have acted as such for more than a year.